                 Case 2:18-cr-00220-JAM Document 20 Filed 04/12/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0220-JAM
12                                Plaintiff,             AMENDED STIPULATION REGARDING
                                                         EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                          v.                           TRIAL ACT; FINDINGS AND ORDER
14   FRANCELINO MARIO ALVES,                             DATE: April 13, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on April 13, 2021.

21          2.      By this stipulation, defendant now moves to continue the status conference until June 22,

22 2021, and to exclude time between April 13, 2021, and June 22, 2021, under Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a)     The government has represented that the discovery associated with this case

25          includes approximately 207 pages of investigative reports, photographs, and other documents.

26          All of this discovery has been either produced directly to counsel and/or made available for

27          inspection and copying.

28

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00220-JAM Document 20 Filed 04/12/21 Page 2 of 3


 1                  b)     On March 29, 2021, the Court entered a stipulated protective order regulating

 2          certain discovery (ECF No. 17) that the parties negotiated. The government is processing

 3          additional discovery, consisting of audio and video recordings and related files, to be produced in

 4          the near future pursuant and subject to the protective order.

 5                  c)     Counsel for defendant desires additional time to review the discovery, to consult

 6          with her client regarding the charges and potential resolutions, to conduct investigation and

 7          research related to the charges and sentencing, and to otherwise prepare for trial.

 8                  d)     Counsel for defendant believes that failure to grant the above-requested

 9          continuance would deny him/her the reasonable time necessary for effective preparation, taking

10          into account the exercise of due diligence.

11                  e)     The government does not object to the continuance.

12                  f)     Based on the above-stated findings, the ends of justice served by continuing the

13          case as requested outweigh the interest of the public and the defendant in a trial within the

14          original date prescribed by the Speedy Trial Act.

15                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16          et seq., within which trial must commence, the time period of April 13, 2021 to June 22, 2021,

17          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

18          because it results from a continuance granted by the Court at defendant’s request on the basis of

19          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

20          of the public and the defendant in a speedy trial.

21          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence.

24          IT IS SO STIPULATED.

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00220-JAM Document 20 Filed 04/12/21 Page 3 of 3

     Dated: April 9, 2021                           PHILLIP A. TALBERT
 1                                                  Acting United States Attorney
 2
                                                    /s/ DAVID W. SPENCER
 3                                                  DAVID W. SPENCER
                                                    Assistant United States Attorney
 4

 5
     Dated: April 9, 2021                           /s/ Noa Oren
 6                                                  Noa Oren
 7                                                  Counsel for Defendant
                                                    FRANCELINO MARIO
 8                                                  ALVES

 9

10

11                                      FINDINGS AND ORDER

12        IT IS SO FOUND AND ORDERED this 9th day of April, 2021.

13
                                               /s/ John A. Mendez
14                                             THE HONORABLE JOHN A. MENDEZ
15                                             UNITED STATES DISTRICT COURT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
